DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to applicant's amendments of 02/25/2022. Claims 1-9 are pending and have been considered as follows.

Response to Arguments
	Applicant’s amendments/arguments with respect to the objections to the claim 5 have been fully considered and are persuasive. Therefore, the objections to the claim 5 have been withdrawn.
	Applicant’s arguments with respect to claim interpretation for claims 1, 2, 6, and 9 under 35 USC §112(f) have been fully considered and are not persuasive. 
	Applicant made statement that “Applicant accepts that these limitations are interpreted to cover the above-described structure and equivalents thereof” in the middle at page 2 of Applicant’s Remarks. However, on the bottom at page 2 of Applicant’s Remarks, “Applicant submits that the claims do not invoke interpretation under § 112(f)”. These statements are contradicted.
	Under MPEP 2181 (I)(A), non-structural generic placeholders, e.g. "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for", may invoke 35 U.S.C. 112(f). Therefore, in the present application, the non-structural generic placeholders, e.g. “a control unit for…”, “a notification interface…” and “an intervention detection unit …” in claim 1, “a driver identification unit …” in claim 2, and “the control unit for” in claims 2-3 and 6-9, and “an occupant monitoring device …” in claim 3 invoke 35 U.S.C. 112(f). The Examiner respectfully disagree with Applicant’s arguments. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control unit for…”, “a notification interface configured to…” and “an intervention detection unit configured to…” in claim 1, “a driver identification unit configured to…” in claim 2, and “the control unit for” in claims 2-3 and 6-9, and “an occupant monitoring device configured to…” in claim 3.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-9 are pending and allowed. The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of Sato (US 20160033964 A1) teaches a vehicle control apparatus that switches an operating condition of a vehicle to a manual operation when the vehicle reaches a preset initial switch position while an automatic operation is underway. A driver condition determination unit configured to determine whether or not a driver is in a manual operation acceptance condition; an evacuation space identification unit configured to identify an evacuation space provided on a path of the vehicle before the initial switch position on the basis of map information; and a switch position setting unit configured to set a switch position in which the operating condition of the vehicle is to be switched from the automatic operation to the manual operation, in a position between the vehicle and the evacuation space when the driver is not in the manual operation acceptance condition.
	Still further, Oba (US 20190329791 A1) teaches a vehicle control apparatus and a vehicle control method that allow safer automated driving. The vehicle control apparatus includes a driver monitoring section and a penalty application section. The driver monitoring section detects a driving intervention level indicating an extent to which the driver intervenes in driving of a vehicle. The penalty application section applies a penalty disadvantageous to the driver in the case where the driving intervention level is insufficient. 
	In regards to independent claim 1, Sato and Oba taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	wherein the control unit includes an occupant state determination unit to determine a state of the driver according to information obtained from the occupant monitoring device, the occupant state determination unit determining whether a reason why the driver failed to accept a transfer of driving responsibility is an intention or negligence of the driver or not, 
(i) wherein, when the intervention detection unit has failed to detect an acceptance of the driving intervention request by the driver due to the intention or negligence of the driver so that the autonomous stopping mode has been invoked and the driver intervenes in the driving while the vehicle is traveling in the autonomous stopping mode, the control unit restricts functionality of the autonomous driving,
	(ii) wherein, when the intervention detection unit has failed to detect the acceptance of the driving intervention request by the driver due to the intention or negligence of the driver so that the autonomous stopping mode has been invoked and the driver does not intervene in the driving until the vehicle in the autonomous stopping mode is stopped, the control unit restricts the functionality of the autonomous driving to a greater extent than in case (i), and 
	(iii) wherein, when the intervention detection unit has failed to detect the acceptance of the driving intervention request by the driver not due to the intention nor negligence of the driver so that the autonomous stopping mode has been invoked, the control unit does not impose any restriction on the functionality of the autonomous driving. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.	


/J.W./         Examiner, Art Unit 3666      	                                                                                                                                                                                                  
/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666